Pannell, Judge,
concurring specially. I concur in Division 1 of the opinion that the appeal is not subject to dismissal, but I cannot concur in the reasons given therefor. The trial judge refused appellant’s motion for a directed verdict, the case was submitted to the jury, and upon its failure to render a verdict a mistrial was declared.
The oral or tacit overruling of a motion to direct a verdict, not reduced to writing and filed with the clerk of the *403court below is not an appealable judgment even if it is certified for review. Judgments or rulings and orders are appealable (that is, may be used to support an appeal as distinguished from being enumerated as error) only after entry (Section 5 of the Civil Practice Act, Code Ann. §6-803), and to be entered they must be filed in the office of the clerk in the court below (§ 6-903, Ga. L. 1965, pp. 18, 32), and necessarily must be in writing. See also Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246) following Hurst v. Starr, 226 Ga. 42 (172 SE2d 604) and overruling Sorrough v. Smith, 121 Ga. App. 882 (175 SE2d 926) which had followed Crowe v. Holloway Development Corp., 114 Ga. App. 856 (152 SE2d 913).
However, the appeal here is properly before the court as the notice of appeal recites it is from the written order entered April 14, 1972, overruling the motion for directed verdict, which order also contains therein the certificate for review. This order is in the record, although dated and entered four days after the mistrial was declared. This court has jurisdiction of this appeal irrespective of whether or not there is an enumeration of error on the refusal to direct a verdict.